This is an action by the plaintiff for divorce a mensa et thoro, wherein the defendant filed cross action for an absolute divorce upon the ground of adultery. From order allowing defendant's motion for alimony and counsel fees, the plaintiff appealed, assigning error.
The court having found, upon competent evidence, that the defendant in good faith denied the allegations of the complaint, was unable to defend the action or prosecute her cross action and adequately meet other expenses, that the plaintiff is financially able to pay allowances for her support and counsel fees, and (for the purposes of defendant's motion) the facts alleged in the answer and affidavits filed in support of the motion were true, there was no error in entering the order, from which appeal is taken. Vaughan v. Vaughan, 211 N.C. 354, 190 S.E. 492; Holloway v.Holloway, 214 N.C. 662, 200 S.E. 436.
Affirmed.